Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 depend from canceled claims such that the scopes and antecedent bases of claims 9 and 18 is not definite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7231872 B2 to Babicz (“Babicz”).
Babicz discloses:
Regarding claim 19: at least one of a first container having an inner cavity and an open funnel extending into the inner cavity and a composition contained therein comprising at least one of an edible molten composition and an aromatic composition adapted such that when the aromatic composition is exposed to atmosphere proximate the first container, aroma of the atmosphere proximate the first container is altered, and a second open container (e.g., casing 11) having an inner cavity (e.g., cavity 12) and a fluent composition (e.g., melted chocolate pool) contained therein comprising at least one of an edible molten composition and an aromatic composition adapted such that when the aromatic composition is exposed to atmosphere proximate the second container, aroma of the atmosphere proximate the second container is altered (e.g., Fig. 3 and col 2, ln 35-58), 
wherein when the second container is oriented in any orientation, the aromatic composition will not run out of the second container (e.g., Fig. 3 and col 2, ln 35-58); and
Regarding claim 20: the first container includes a lid (e.g., top cover 51) removably connected thereto such that the composition is hermetically contained therein, and wherein when the lid is opened the hermeticity is terminated and the composition is exposed to atmosphere proximate the first container, and wherein the second container includes a lid (e.g., top cover 51) removably connected thereto such that the fluent composition is hermetically contained therein, and wherein when the lid is opened the hermeticity is terminated and the fluent composition is exposed to atmosphere proximate the second container, and wherein the edible molten composition defines at least one of chocolate, caramel, fudge, marshmallow and a combination thereof (e.g., Fig. 3 and col 2, ln 35-58).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 9-13, 15, 16, 18 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20010012495 A1 to Furner et al. (“Furner”) in view of US 20010012495 A1 to Haas et al. (“Haas”).
Furner discloses:
Regarding claim 1: at least one of a first container having an inner cavity and an open funnel extending into the inner cavity, and at least one of a fragrance emitting composition, an atmosphere altering composition, a flammable composition, and a fuel contained therein, wherein when the composition is fluent and the first container is oriented in any orientation, the composition will not run out of the first container, and a second container (e.g., dispenser 18) having an inner cavity (e.g., interior of dispenser 18) and an open funnel (e.g., funnel at lobe 19) extending into the inner cavity, and at least one of a fragrance emitting fluent composition, an atmosphere altering fluent composition, a flammable fluent composition, and a fuel contained therein (e.g., pool of fuel 5) (e.g., Fig. 5 and para 67-68), wherein the apparatus is expressly adapted to mount to a heating apparatus (e.g., dispenser 18 is adapted to mount to a heating apparatus based on the shape seen in Fig. 5 and dispenser 18 also comprises a wick 3 with flame 1) (e.g., Fig. 5 and para 67-68);
Regarding claim 3: the apparatus defines at least one of a colored apparatus, a wickless candle apparatus, a scented candle apparatus, and a combination thereof (e.g., flame 1 and wick 3) (e.g., Fig. 5 and para 67-68);
Regarding claim 4: the apparatus defines at least one of a disposable apparatus and a serviceable apparatus, and wherein the apparatus defines at least one of a single member container and a container comprised of a plurality of discrete members joined to form the container (e.g., Fig. 5 and para 67-68);
Regarding claim 6: the apparatus defines at least one of an apparatus adapted to nest with and stack upon another instance of the apparatus (e.g., dispenser 18 is adapted to nest with and stack upon another dispenser 18) and an apparatus having a lid receiving member and being adapted to hermetically engage a lid (e.g., Fig. 5 and para 67-68).
Regarding claim 7: the apparatus is mounted on a heater comprising at least one of a non-light-emitting heating element heater and a light-emitting heater (e.g., dispenser 18 is adapted to mount to a heating apparatus based on the shape seen in Fig. 5 and dispenser 18 also comprises a wick 3 with flame 1) (e.g., Fig. 5 and para 67-68);
Regarding claim 9, as best understood: the non-light-emitting heating element heater further defines a heater (e.g., a wick 3 with flame 1) expressly adapted to receive the apparatus at least partially within the non-light-emitting heating element heater and to heat the apparatus such that when the composition is fluent and fragrance emits from an open funnel (e.g., funnel at lobe 19) of the apparatus and the apparatus is rotated the composition will not run out of an open funnel of the apparatus and wherein the light-emitting heater further defines a lamp (e.g., the flame 1 defines a lamp) having a user selectable and modifiable image displayed thereon and expressly adapted to receive the apparatus at least partially within the light-emitting heater and to heat the apparatus such that when the composition is fluent and fragrance emits from an open funnel of the apparatus and the apparatus is rotated the composition will not run out of an open funnel of the apparatus (e.g., Fig. 5 and para 67-68).
Regarding claim 10: at least one of a first open container having an inner cavity and at least one of a fragrance emitting composition, an atmosphere altering composition, a flammable composition, and a fuel contained therein, wherein when the composition is fluent and the first container is oriented in any orientation, the composition will not run out of the first container, and a second open container (e.g., dispenser 18) having an inner cavity (e.g., interior of dispenser 18) and at least one of a fragrance emitting composition, an atmosphere altering composition, a flammable composition, and a fuel contained therein (e.g., fuel 5), wherein when at least a portion of the composition is fluent and the second container is oriented in any orientation, the composition will not run out of the second container (e.g., Fig. 5 and para 67-68), and wherein the apparatus is expressly adapted to mount to a heater (e.g., dispenser 18 is adapted to mount to a heating apparatus based on the shape seen in Fig. 5 and dispenser 18 also comprises a wick 3 with flame 1) (e.g., Fig. 5 and para 67-68);
Regarding claim 11: the containers include an open funnel (e.g., funnel at lobe 19) extending into the inner cavities (e.g., Fig. 5 and para 67-68);
Regarding claim 12: the apparatus defines at least one of a colored apparatus, a wickless candle apparatus, a scented candle apparatus, and a combination thereof (e.g., Fig. 5 and para 67-68);
Regarding claim 13: the apparatus defines at least one of a disposable apparatus and a serviceable apparatus, and wherein the apparatus defines at least one of a single member container and a container comprised of a plurality of discrete members joined to form the container (e.g., Fig. 5 and para 67-68);
Regarding claim 15: the apparatus defines at least one of an apparatus adapted to nest with and stack upon another instance of the apparatus (e.g., dispenser 18 is adapted to nest with and stack upon another dispenser 18) and an apparatus having a lid receiving member and being adapted to hermetically engage a lid (e.g., Fig. 5 and para 67-68);
Regarding claim 16: the apparatus is mounted on a heater (comprising at least one of a non-light-emitting heating element heater and a light-emitting heater (e.g., dispenser 18 is adapted to mount to a heating apparatus based on the shape seen in Fig. 5 and dispenser 18 also comprises a wick 3 with flame 1) (e.g., Fig. 5 and para 67-68);
Regarding claim 18, as best understood: the non-light-emitting heating element heater further defines a heater (e.g., wick 3 with flame 1) expressly adapted to receive the apparatus at least partially within the non-light-emitting heating element heater and to heat the apparatus such that when the composition is fluent and fragrance emits from an open funnel of the apparatus and the apparatus is rotated the composition will not run out of an open funnel of the apparatus and wherein the light-emitting heater further defines a lamp having a user selectable and modifiable image displayed thereon and expressly adapted to receive the apparatus at least partially within the light-emitting heater and to heat the apparatus such that when the composition is fluent and fragrance emits from an open container of the apparatus and is rotated the composition will not run out of an open container of the apparatus (e.g., Fig. 5 and para 67-68);
Regarding claim 21: a container (e.g., dispenser 18) having an inner cavity forming a reservoir (e.g., interior of dispenser 18) therein and a fluent fragrance emitting composition contained within the reservoir, wherein the container includes a coverable opening to provide external access to the reservoir, and wherein the container is configured such that when the opening is opened sufficient to provide external access to the reservoir so as to allow for extraction of at least a portion of the fluent fragrance emitting composition from the reservoir and the container is knocked onto a side of the container, at least a portion of the composition is prevented from spilling out of the container (e.g., Fig. 5 and para 67-68);
Regarding claim 22: the apparatus further comprises at least one of a wick (e.g., wick 3) contained within the container (e.g., Fig. 5 and para 67-68);
Regarding claim 23: the apparatus further comprises a plurality of a wick (e.g., wick 3, which can be duplicated per MPEP 2144.04) contained within the container (e.g., Fig. 5 and para 67-68);
Regarding claim 24: the composition comprises a liquid composition (e.g., liquid fuel 5) (e.g., Fig. 5 and para 67-68); and
Regarding claim 25: the container includes an open funnel (e.g., funnel at lobe 19 is open as seen in Fig. 5) connected thereto and extending into the reservoir to provide communication to the reservoir from external to the container (e.g., Fig. 5 and para 67-68).
Although the dispenser 18 of Furner is adapted to mount to a heating apparatus based on the shape seen in Fig. 5 and the dispenser includes a heating apparats as noted above, the dispenser 18 of Furner is not actually mounted to a heating apparatus (as recited in claim 1).
However, Haas discloses:
Regarding claim 1: at least one of a first container having an inner cavity and an open funnel extending into the inner cavity, and at least one of a fragrance emitting composition, an atmosphere altering composition, a flammable composition, and a fuel contained therein, wherein when the composition is fluent and the first container is oriented in any orientation, the composition will not run out of the first container, and a second container (e.g., vessel 101) having an inner cavity (e.g., interior of vessel 101) and an open funnel (e.g., top and inner surfaces of vessel 101 and holder 603 are funnel-shaped) extending into the inner cavity, and at least one of a fragrance emitting fluent composition, an atmosphere altering fluent composition, a flammable fluent composition, and a fuel contained therein (e.g., Fig. 1, 4 and 6 and para 18-25 and 32), wherein the apparatus is expressly adapted to mount to a heating apparatus (e.g., heating element 201, electric heater 601) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 3: the apparatus defines at least one of a colored apparatus, a wickless candle apparatus, a scented candle apparatus, and a combination thereof (e.g., candle 605) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 4: the apparatus defines at least one of a disposable apparatus and a serviceable apparatus, and wherein the apparatus defines at least one of a single member container and a container comprised of a plurality of discrete members joined to form the container (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 6: the apparatus defines at least one of an apparatus adapted to nest with and stack upon another instance of the apparatus and an apparatus having a lid receiving member and being adapted to hermetically engage a lid (e.g., dome 606) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 7: the apparatus is mounted on a heater comprising at least one of a non-light-emitting heating element heater and a light-emitting heater (e.g., heating element 201 and electric heater 601 are heating element heaters) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 9, as best understood: the non-light-emitting heating element heater further defines a heater (e.g., heating element 101 and electric heater 601) expressly adapted to receive the apparatus at least partially within the non-light-emitting heating element heater and to heat the apparatus such that when the composition is fluent and fragrance emits from an open funnel (e.g., top and inner surfaces of vessel 101 and holder 603 are funnel-shaped) of the apparatus and the apparatus is rotated the composition will not run out of an open funnel of the apparatus and wherein the light-emitting heater further defines a lamp (e.g., dome cover is translucent and is illuminated by the candle 605 as seen in Fig. 6 and disclosed in para 32) having a user selectable and modifiable image displayed thereon and expressly adapted to receive the apparatus at least partially within the light-emitting heater and to heat the apparatus such that when the composition is fluent and fragrance emits from an open funnel of the apparatus and the apparatus is rotated the composition will not run out of an open funnel of the apparatus (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 10: at least one of a first open container having an inner cavity and at least one of a fragrance emitting composition, an atmosphere altering composition, a flammable composition, and a fuel contained therein, wherein when the composition is fluent and the first container is oriented in any orientation, the composition will not run out of the first container, and a second open container (e.g., vessel 101) having an inner cavity (e.g., interior of vessel 101) and at least one of a fragrance emitting composition, an atmosphere altering composition, a flammable composition, and a fuel contained therein, wherein when at least a portion of the composition is fluent and the second container is oriented in any orientation, the composition will not run out of the second container (e.g., Fig. 1, 4 and 6 and para 18-25 and 32), and wherein the apparatus is expressly adapted to mount to a heater (e.g., heating element 201, electric heater 601) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 11: the containers include an open funnel (e.g., top and inner surfaces of vessel 101 are funnel-shaped) extending into the inner cavities (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 12: the apparatus defines at least one of a colored apparatus, a wickless candle apparatus, a scented candle apparatus, and a combination thereof (e.g., candle 605) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 13: the apparatus defines at least one of a disposable apparatus and a serviceable apparatus, and wherein the apparatus defines at least one of a single member container and a container comprised of a plurality of discrete members joined to form the container (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 15: the apparatus defines at least one of an apparatus adapted to nest with and stack upon another instance of the apparatus and an apparatus having a lid receiving member and being adapted to hermetically engage a lid (e.g., dome 606) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 16: the apparatus is mounted on a heater (e.g., heating element 201, electric heater 601) comprising at least one of a non-light-emitting heating element heater and a light-emitting heater (e.g., heating element 101 and electric heater 601 are heating element heaters) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 18, as best understood: the non-light-emitting heating element heater further defines a heater (e.g., heating element 201, electric heater 601) expressly adapted to receive the apparatus at least partially within the non-light-emitting heating element heater and to heat the apparatus such that when the composition is fluent and fragrance emits from an open funnel of the apparatus and the apparatus is rotated the composition will not run out of an open funnel of the apparatus and wherein the light-emitting heater further defines a lamp having a user selectable and modifiable image displayed thereon and expressly adapted to receive the apparatus at least partially within the light-emitting heater and to heat the apparatus such that when the composition is fluent and fragrance emits from an open container of the apparatus and is rotated the composition will not run out of an open container of the apparatus (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 21: a container (e.g., vessel 101) having an inner cavity (e.g., interior of vessel 101) forming a reservoir therein and a fluent fragrance emitting composition contained within the reservoir, wherein the container includes a coverable opening to provide external access to the reservoir, and wherein the container is configured such that when the opening is opened sufficient to provide external access to the reservoir so as to allow for extraction of at least a portion of the fluent fragrance emitting composition from the reservoir and the container is knocked onto a side of the container, at least a portion of the composition is prevented from spilling out of the container (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 22: the apparatus further comprises at least one of a wick (e.g., wick of candle 605) contained within the container, a lid (e.g., dome 606) removably connected to the container so as to temporarily seal the reservoir from the exterior of the container, and an electrically powered device adapted to operate on electrical power when the electrically powered device is in electrical communication with an electrical power source (e.g., a source of an electrical potential, preferably standard household 120 volt A.C., is connected across the contact plates 410 and 411 to supply a heating current to the resistive heating material 405) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 23: the apparatus further comprises a plurality of a wick (e.g., wick of candle 605, which can be duplicated per MPEP 2144.04) contained within the container, a lid (e.g., dome 606) removably connected to the container so as to temporarily seal the reservoir from the exterior of the container, and an electrically powered device adapted to operate on electrical power when the electrically powered device is in electrical communication with an electrical power source (e.g., a source of an electrical potential, preferably standard household 120 volt A.C., is connected across the contact plates 410 and 411 to supply a heating current to the resistive heating material 405) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32);
Regarding claim 24: the composition comprises a liquid composition (e.g., liquid aroma heaters disclosed in para 22) (e.g., Fig. 1, 4 and 6 and para 18-25 and 32); and
Regarding claim 25: the container includes an open funnel (e.g., top and inner surfaces of vessel 101 and holder 603 are funnel-shaped) connected thereto and extending into the reservoir to provide communication to the reservoir from external to the container (e.g., Fig. 1, 4 and 6 and para 18-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Furner as suggested and taught by Haas in order to provide an improved electrically-operated scented wax warmer that can be much smaller, requires less maintenance, and provides a precisely regulated temperature for heating the scented wax for enhanced safety and performance.
Response to Amendment
The amendment of 04/15/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address a previous claim objection and note the amendment resolving it.
The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments and explanations resolving previous indefinite rejections, wherein the claims are interpreted as amended and explained in the remarks, except for those of claims 9 and 18. With respect to claims 9 and 18, the remarks state that the examiner states, "Claims 9 and 18 depend from canceled claims such that the scopes and antecedent bases of claims 9 and 18 is not definite" (see OA pg. 3) and that, without addressing the merits of the rejection but in the interest of compact prosecution, Applicant respectfully responds that applicant has amended each of claims 7 and 16 to include the limitation "non-light-emitting" thereto. The remarks further state that, as such Applicant respectfully urges that claims 7 and 16 are definite, that claims 9 and 18 are not indefinite due to their dependency from claims 7 and 16 respectively, and that all of claims 7, 9, 16 and 18 are definite such that Applicant respectfully requests that the examiner withdraw the indefiniteness rejection of claims 9 and 18. However, claims 9 and 18 do not depend from claims 7 and 16; instead, claim 9 depends from claim 8, which is canceled, and claim 18 depends from canceled claim 17.
The remarks then address the claims rejection under 35 USC § 102, noting that the examiner has rejected claims 19 and 20 under 35 USC § 102(a)(1) as being anticipated by Babicz (US 7,231,872) (see OA pg. 5) and that Applicant respectfully traverses the rejection. The remarks state that, with respect to claim 19, as the examiner will appreciate, in order to make a proper anticipation rejection, a single reference must be shown as teaching each and every element and limitation of the rejected claim, that the examiner asserts that Babicz so teaches and therefore so anticipates by citing to "(e.g., Fig. 3 and col 2, Ln 35-58)" in Babicz and that nowhere in Babicz, including in the noted citation of Babicz, is there a teaching or suggestion of every limitation of claim 19. The remarks then state that claim 19 requires inter alia either that the claimed apparatus have a first container that has "an open funnel extending into said inner cavity" or that the claimed apparatus have a second "open" container that "when ... oriented in any orientation, said aromatic composition will not run out of said second container", that, not only does Babic not so teach, Babic teaches just the opposite in "(e.g., Fig. 3 and col 2, Ln 35-58)" and that, for instance, Babic reads, "The ring 15 functions as a self- stabilizing self-leveling device, thus ensuring consistent bowl spinning in the machine while serving to prevent contamination from the external environment. The bowl ring also acts as a liquid chocolate seal, preventing accidental overflowed chocolate from seeping under the bowl area and into the machine internal mechanism" (see Babic Col. 2, Lines 50-21). The remarks further state that Babic has no funnel, much less an open funnel and quite clearly Babic does not teach an open container since Babic's container is sealed and that, were Babic to have such open funnel extending into the inner cavity of the container of Babic container or an open container, the container of Babic could not be "sealed" so as to prevent contamination from the external environment and so as to preventing accidental overflowed chocolate from seeping under the bowl area and into the machine internal mechanism. The remarks further state that as in seen in Babic Col. 2, Lines 50-21, Babic teaches the very opposite of such (i.e. a sealed container is the opposite of an open funnel extending into a container or an open container) and that, as such it is seen that claim 19 defines over and is not anticipated by Babic such that Applicant respectfully requests that the examiner withdraw the anticipation rejection of claim 19 over Babic. The remarks additionally state that, with respect to claim 20, inasmuch as claim 20 depends from claim 19 and therefore includes all the limitations of claim 19, claim 20 likewise inescapably defines over and is not anticipated by Babic and that Applicant respectfully requests that the examiner withdraw the anticipation rejection of claim 20 over Babic. However, it is noted that claim 19 recites: “at least one of a first container having an inner cavity and an open funnel … and a second container…[emphasis added]”. Thus, claim 19 recites a first container and/or a second container, and the funnel is part of the first container. In other words, the scope of claim 19 does not necessarily include the claimed funnel and Babicz discloses the claimed second container (e.g., casing 11) as set forth above and previously.
The remarks then address the claim rejections under 35 USC 103. The remarks note that the examiner has rejected claims 1, 3, 4, 6, 7, 9-13, 15, 16, 19, and 21-25 under 35 USC § 103 as being unpatentable over Furner et al. US 20010012495 (Furner) in view of Haas et al. US 20050016985 (Haas) (see OA pg. 7) and that Applicant respectfully traverses the rejection. The remarks state that, with respect to claim 1, as the examiner will appreciate, in order to make a proper obviousness rejection, the cited references must be shown as teaching each and every element and limitation of the rejected claim and that, in the instant case, the examiner asserts that but for the fact that "the dispenser 18 of Furner is not actually mounted to a heating apparatus (as recited in claim 1)" (see OA pg. 11), Furner teaches all of the other limitations of claim 1. The remarks argue that the examiner's assertion is contrary to the facts of the case, noting that claim 1 requires inter alia that the claimed containers have "an open funnel extending into said inner cavity" and that claim 1 limits the first container such that "when said composition is fluent and said first container is oriented in any orientation, said composition will not run out of said first container". The remarks state that, in the first instance, Applicant respectfully points out that as can be seen in Exhibit 2 (which is an annotated reproduction of FIG. 5 of Furner), the so-called open funnel of Furner is in fact not open but it is closed, or stated differently, what the examiner interprets as an open funnel is in fact the combination of the heat lobe 19 and the central depression 16 of simmer plate 2 of Furner and it is decidedly not open - it is a solid (closed) wall. The remarks further state that, in the second instance, it is not clear which space of Furner it is that the examiner considers to be the "interior of dispenser 18" (see OA pg. 7) - i.e. see Space A vs. Space B in Exhibit 2 and that, for the sake of the argument, applicant will address both possibilities. The remarks state that, if the "interior of dispenser 18" is consider by the examiner to be Space A, then Furner does not teach the limitation "when ... oriented in any orientation, said aromatic composition will not run out of said second container" because the composition would be sealed within Space A (i.e. the so-called funnel is not open and neither is the container), that, if on the other hand the "interior of dispenser 18" is consider by the examiner to be Space B, then Furner does not teach the limitation "when ... oriented in any orientation, said aromatic composition will not run out of said second container" because the composition would be free to run out of the container of Furner as shown in Exhibit 3 (which is an annotated reproduction of FIG. 5 of Furner but rotated on its side) and that, either way, Furner fails to teach the containers of claim 1. However, it is first noted that the recitation, "when said composition is fluent and said first container is oriented in any orientation, said composition will not run out of said first container”, is directed to the material worked upon, not the apparatus itself. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115. It is also noted that the composition could have any viscosity and a substance such as honey would not run out of the container as broadly claimed currently. Secondly, the top of the funnel at lobe 19 is open such that it corresponds to the claimed open funnel. In addition, it is noted that the interior of the dispenser refers to the area inside the boundaries of dispenser 18 and that Space A and Space B mentioned in the remarks are spaces in the dispenser.
The remarks then state that, inasmuch as Furner fails to teach the noted limitations and Haas does not compensate for the failure to so teach (i.e. Haas also fails to teach the noted limitations), applicant urges that claim 1 defines over and is nonobvious in light of Furner and Haas, alone or in combination and Applicant respectfully requests that the examiner withdraw the obviousness rejection of claim 1 over Furner and Haas. In addition, the remarks state that, with respect to claims 3, 4, 6, 7, and 9, inasmuch as claims 3, 4, 6, 7, and 9 depend from claim 1 and therefore include all the limitations of claim 1, claims 3, 4, 6, 7, and 9 likewise inescapably define over and are nonobvious in light of Furner and Haas, alone or in combination and Applicant respectfully requests that the examiner withdraw the anticipation rejection of claims 3, 4, 6, 7, and 9 over Furner and Haas. However, claim 1 and the respective dependent claims are presently rejected as set forth and explained above.
The remarks next state that, with respect to claim 10, as the examiner will appreciate, in order to make a proper obviousness rejection, the cited references must be shown as teaching each and every element and limitation of the rejected claim and that, in the instant case, the examiner asserts that but for the fact that "the dispenser 18 of Furner is not actually mounted to a heating apparatus (as recited in claim 1)" (see OA pg. 11), Furner teaches all of the other limitations of claim 10. The remarks continue, stating that the examiner's assertion is contrary to the facts of the case, that claim 10 requires inter alia that the claimed containers (claimed in the alternative) be "open" containers and that when they contain a fluent composition and are oriented in any orientation, that the fluent composition will not run out of the respective containers and that Applicant points out that it is not clear which space of Furner it is that the examiner considers to be the "interior of dispenser 18" (see OA pg. 7) - i.e. see Space A vs. Space B in Exhibit 2 such that, for the sake of the argument, applicant will address both possibilities. According to the remarks, if the "interior of dispenser 18" is consider by the examiner to be Space A, then Furner does not teach the limitation an "open container" because Space A is sealed closed (i.e. the so-called "open container" is in fact not open) and, if on the other hand the "interior of dispenser 18" is consider by the examiner to be Space B, then Furner does not teach the limitation "when said composition is fluent and said ... container is oriented in any orientation, said composition will not run out of said ... container" because the composition would be free to run out of the container of Furner as shown in Exhibit 3 (which is an annotated reproduction of FIG. 5 of Furner but rotated on its side) such that, either way, Furner fails to teach the containers of claim 10. Again, it is noted that the interior of dispenser 18 includes both spaces and that the recitation, "when said composition is fluent and said ... container is oriented in any orientation, said composition will not run out of said ... container", is directed to the material worked upon under MPEP 2115 rather than part of the claimed apparatus.
The remarks further state that, inasmuch as Furner fails to teach the noted limitations and Haas does not compensate for the failure to so teach (i.e. Haas also fails to teach the noted limitations), applicant urges that claim 10 defines over and is nonobvious in light of Furner and Haas, alone or in combination and that Applicant respectfully requests that the examiner withdraw the obviousness rejection of claim 10 over Furner and Haas. Additionally, the remarks state that, with respect to claims 11-13, 15, 16, and 18, inasmuch as claims 11-13, 15, 16, and 18 depend from claim 10 and therefore includes all the limitations of claim 10, claims 11-13, 15, 16, and 18 likewise inescapably defines over and are nonobvious in light of Furner and Haas, alone or in combination and that Applicant respectfully requests that the examiner withdraw the obviousness rejection of claims 11-13, 15, 16, and 18 over Furner and Haas. However, claim 10 and the respective dependent claims are presently rejected as set forth and explained above.
The remarks then state that, with respect to claim 21, as the examiner will appreciate, in order to make a proper obviousness rejection, the cited references must be shown as teaching each and every element and limitation of the rejected claim, that the examiner asserts that but for the fact that "the dispenser 18 of Furner is not actually mounted to a heating apparatus (as recited in claim 1)" (see OA pg. 11), Furner teaches all of the other limitations of claim 10 and that the examiner's assertion is contrary to the facts of the case. The remarks continue, stating that claim 21 requires inter alia that the claimed fragrance dispensing apparatus have a container that both has "a coverable opening to provide external access to said reservoir", and is configured such that "when said opening is opened sufficient to provide external access to said reservoir so as to allow for extraction of at least a portion of said fluent fragrance emitting composition from said reservoir and said container is knocked onto a side of said container, at least a portion of said composition is prevented from spilling out of said container" and that Applicant points out that it is not clear which space of Furner it is that the examiner considers to be the "interior of dispenser 18" (see OA pg. 7) - i.e. see Space A vs. Space B in Exhibit 2. According to the remarks, if the "interior of dispenser 18" is consider by the examiner to be Space A, then Furner does not teach the limitation an "a coverable opening to provide external access to said reservoir" because Space A is sealed closed (i.e. the so-called "coverable opening" is in fact not open) and, if on the other hand the "interior of dispenser 18" is consider by the examiner to be Space B, then Furner does not teach the limitation "at least a portion of said composition is prevented from spilling out of said container" because the composition would be free to run out of the container of Furner as shown in Exhibit 3 (which is an annotated reproduction of FIG. 5 of Furner but rotated on its side) such that either way, Furner fails to teach the containers of claim 21. Again, it is noted that the interior of dispenser 18 includes both spaces and the composition is material worked upon under MPEP 2115 rather than part of the claimed apparatus.
The remarks then state that, inasmuch as Furner fails to teach the noted limitations and Haas does not compensate for the failure to so teach (i.e. Haas also fails to teach the noted limitations), applicant urges that claim 21 defines over and is nonobvious in light of Furner and Haas, alone or in combination and Applicant respectfully requests that the examiner withdraw the obviousness rejection of claim 21 over Furner and Haas. In addition, the remarks state that, with respect to claims 22-25, inasmuch as claims 22-25 depend from claim 21 and therefore includes all the limitations of claim 21, claims 22-25 likewise inescapably defines over and are nonobvious in light of Furner and Haas, alone or in combination and Applicant respectfully requests that the examiner withdraw the obviousness rejection of claims 22-25 over Furner and Haas.  However, claim 21 and the respective dependent claims are presently rejected as set forth and explained above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 4, 2022